Citation Nr: 1136993	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-08 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied service connection for PTSD.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  Subsequent to the April 2008 rating decision the RO issued a supplemental statement of the case in June 2011 which addressed Clemons noting that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran has been diagnosed as having several acquired psychiatric disability other than PTSD.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD are as stated on the title page of this decision.

The claim for entitlement to service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the evidence is against a link between an acquired psychiatric disability other than PTSD and service.

2.  An acquired psychiatric disability other than PTSD did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

An acquired psychiatric disability other than PTSD was not incurred or aggravated by active service, nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated in December 2007 and February 2008, the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in December 2007 prior to the initial unfavorable decision in April 2008.  In this case, the December 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of the claim.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, and VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary. See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's acquired psychiatric disorder other than PTSD.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

However, the standards of McLendon are not met in this case.  Service treatment records do not reflect treatment for an acquired psychiatric disorder other than PTSD in service.   The Veteran has not alleged in-service treatment for any acquired psychiatric disorders.  The Board notes that the Veteran has reported to his treating psychologist that he incurred serious head trauma during an in- service automobile accident in July 1968.   Medical records reveal this injury actually occurred 4 months after separation from service in January 1969.  Any resulting traumatic brain injuries and result psychiatric disorders would thus not be service related.   Although these medical records appear at first glance to be active service records, they are contained within his navy reserve medical records subsequent to his period of active service.  Further, there is no credible medical evidence indicating that any current acquired psychiatric disorders other than PTSD may be linked to service, nor any credible lay evidence of continuity of symptomatology since service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.   Neither is present here.  

In this regard, the Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Overall, the Board is satisfied that all relevant evidence identified by the Veteran has been secured, and that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection- acquired psychiatric disorder other than PTSD

The Board notes that the service treatment records are entirely silent as to any acquired psychiatric disorder.   Likewise the service separation examination was silent as to any acquired psychiatric disorder.  

A January 1969 Fresno Hospital discharge report notes the Veteran suffered a cerebral concussion and fractured transverse process of the lumbar vertebrae in a motor vehicle accident.  He was brought to the emergency room in a state of disorientation with a strong odor of alcohol.

In September 2009 the RO received an extensive mental health assessment dated December 2008 from Traci A. McDowell, MA, LLC.  She noted that the Veteran claimed he was a Navy Veteran who served during the Vietnam War.  He presented with multiple symptoms including depression, anxiety, sleep difficulties, and hypervigilence relating to war trauma.  He reported nightmares related to trauma in service triggered when watching Iraq war coverage on TV.  He reported short and long term memory loss, anxiety, worry, nervousness, depression, sadness, feelings of worthlessness, and low energy.  He reported a preservice traumatic history of being abused as child and witnessing abuse and domestic violence

He reported that during service in July 1968 he was involved in a motor vehicle accident.  He and a friend were traveling approximately 80 mph and were hit head on.  His best friend was killed as a result.  The Veteran lost consciousness for 2-3 days and incurred a fractured spine and head injuries.  

The Veteran reported mental health treatment through the Veterans Center in 1972 for heroin addiction.  He was treated with methadone from 1975 to 1988 by various providers.  In 1988 he entered CARS (chemical addiction recovery service) program at VAMC.  He underwent a 30 day inpatient program followed by a 1 year outpatient program.  He entered a domiciliary until 1989 where he lived with Veterans with similar substance abuse and/or mental health problems.   He has continued to receive treatment from the Veterans Center for 20 years for mental health issues.  

The Veteran reported arrests while on leave in the military and spent time in the barracks on restriction when he returned.  He reported a history related to prescription drug and heroin distribution, DUIs, and driving while suspended.  He also served time in prison.  He reported self medicating to disassociate himself from military trauma.  His polysubstance abuse began in his adolescence years and continued until October 1988.  He reported being sober since that time.  

He reported being deployed to Vietnam but could not recall the month or year.  His first cruise on the Enterprise was the worse; his second cruise on the Hancock was during a time when the US incurred significant losses in Vietnam; he reported being unable to recall most of his third cruise on the Bon Homme Richard.  

He reported no recollection of being aboard the Bon Homme Richard noting large gaps of time where he was unable to recall where he was or anything that might have happened to him or around him.  

Ms. McDowell noted that the Veteran had been affiliated with 12 step programs such as alcoholics anonymous and narcotics anonymous for over 20 years.  

The diagnoses were PTSD, severe and chronic; panic disorder without agoraphobia; and polysubstance dependence in full sustained remission.  She noted that, "His presenting symptoms are not personality related and are generally accounted for as a manifestation and consequence of posttraumatic stress disorder and panic and are not due to the physiological effects of a substance or general medical condition."

The Veteran's reported, in Ms. McDowell's December 2008 mental assessment, that he incurred a severe head injury during service in a motor vehicle accident is incredible.  His service treatment records show that, although he was treated for a cerebral concussion after a motor vehicle accident, this evidence was contained in post service naval reserve records.  This accident as noted actually occurred 4 months after separation from service.  Service medical records are entirely silent as to any acquired psychiatric disorders including any traumatic brain injuries during active service.  There are no records of any treatment for any acquired psychiatric disorder post service until approximately October 1988 or 20 years after separation from service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran currently is being treated for various acquired psychiatric disorders other than PTSD.  None of the Veteran's post-service VA and private treating physicians has related any acquired psychiatric disorders other than PTSD to active service or any incident of service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the contemporaneous findings at service separation, and the absence of complaints or treatment for many years after service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  It is especially probative that none of the Veteran's treating physicians have indicate any nexus opinions relating any diagnosis of an acquired psychiatric disorders other than PTSD to the Veteran's period of service.  Any possible acquired psychiatric disorder as a consequence of the Veteran's motor vehicle head injuries would also not relate to his period of service as the accident clearly occurred 4 months after service separation.   For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

The Board acknowledges the Veteran's own contentions with regard to his belief that his current acquired psychiatric disorders other than PTSD symptoms are etiologically related to his military service.  Some disabilities are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the clinical etiology of a medical disorder.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Jandreau, 492 F. 3d at 1372.

The Board finds that the Veteran is competent to present testimony regarding the details of his service and his recollections concerning his symptoms.  However, the Veteran is not competent to establish a specialized medical determination such as the specific etiology of his current acquired psychiatric disorders other than PTSD symptoms, first diagnosed approximately in 1988.

Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and any chronic disease, such as a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In this case, there is no evidence of symptoms of a psychosis within one year of service.  The January 1969 Fresno Hospital report noted a cerebral concussion, but did not note any resulting psychosis.  The first evidence of any treatment for any acquired psychiatric disorders was in 1988 VA treatment records, which is 20 years after service.  Therefore, the Board finds that the Veteran's acquired psychiatric disorders other than PTSD did not manifest to a compensable degree within 1 year of service and service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Thus, on the basis of all the evidence of record, the Board finds that the most probative evidence demonstrates that the Veteran's acquired psychiatric disorders other than PTSD symptoms are not attributable to his military service.  Even considering the Veteran's lay statements with regard to the matters it is competent to address, the most probative evidence weighs against the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

Competent medical evidence is required to establish an etiological nexus between the claimed disability on appeal and military service.  See Jandreau, 492 F.3d at 1372.  In this case, the Board finds that the preponderance of the probative evidence of record weighs against finding any such nexus for an acquired psychiatric disorder other than PTSD.  As described above, the weight of the evidence is also against a finding of continuity of symptomatology.

In sum, the Board finds that the preponderance of the evidence indicates that an acquired psychiatric disorder other than PTSD was not shown in service or for years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

The Board finds that further development is necessary before a final decision may be made on the claim for service connection for PTSD.  

The Veteran's service records reflect that he served during the Vietnam War era.  He reported service onboard three US Navy vessels, the USS Enterprise, Hancock, and Bon Homme Richard.  Neither the Veteran's DD 214 or service medical records reflect combat service.  
  
The Veteran's DD-214 reflects that the Veteran served as a seaman's apprentice at the time of his separation from service.  While the scope of his duties in that capacity is unclear, the Veteran has reported to his private treating psychologist that his duties exposed him to several stressors.

The RO attempted to verify the Veteran's stressors on several occasions.  The Veteran claims that his PTSD is related to witnessing several traumatic events during service he did not give any details of the traumatic events.  He submitted several vague stressor statements.   Initially he gave no details regarding his alleged stressors.  He failed to respond to requests for stressor information in December 2007 and February 2008 requests for stressor information.  

In March 2008 the RO issued a formal finding of a lack of information required to corroborate the stressors associated with the Veteran's claim. 

In September 2009 the RO received an extensive mental health assessment dated December 2008 from Traci A. McDowell, MA, LLC.  She noted that the Veteran claimed he was a Navy Veteran who served during the Vietnam War.  He presented with multiple symptoms including depression, anxiety, sleep difficulties, and hypervigilence relating to war trauma.  He reported nightmares related to trauma in service triggered when watching Iraq war coverage on TV.  He reported short and long term memory loss, anxiety, worry, nervousness, depression, sadness, feelings of worthlessness, and low energy.  He reported a preservice traumatic history of being abused as child and witnessing abuse and domestic violence.

The Veteran reported mental health treatment through the Veterans Center in 1972 for heroin addiction.  He was treated with methadone from 1975 to 1988 by various providers.  In 1988 he entered CARS (chemical addiction recovery service) program at VAMC.  He underwent a 30 day inpatient program followed by a 1 year outpatient program.  He entered a domiciliary until 1989 where he lived with Veterans with similar substance abuse and/or mental health problems.   He has continued to receive treatment from the Veterans Center for 20 years for mental health issues.  The Veteran had been affiliated with 12 step programs such as alcoholics anonymous and narcotics anonymous for over 20 years

The Veteran reported being deployed to Vietnam but could not recall the month or year.  He reported that his first cruise on the Enterprise was the worse; his second cruise on the Hancock was during a time when the US incurred significant losses in Vietnam; he reported being unable to recall most of his third cruise on the Bon Homme Richard. 
  
Traumatic events reported as stressors were;

During basic training witnessing an African American sailor drown.  The company commander forced him to swim although he was unable to swim.  He watched the man being forced into the water and witnessed him losing his life by drowning.  He reported that no one made any attempt to save him.

Being on the flight deck of the Enterprise when a double engine spy plane came in and caught the cable.  The hook man ran out and was hit by the snapped cable which "filleted his backside" and he died instantly.  He reportedly ran to the accident to see if he could help.  After this event there was no further discussion onboard ship.  The Veteran was not sure that he actually remembered it or if it was made up. He indicated that it was so devastating that it couldn't be real.  He understood that this was horrific and he was not sure that he could have conjured up such an event.  He had many details and he needed to be sure that he did not make it up.  Many years after service he spoke to another crewman who remembered the accident.  He stated that it was reassuring that it was a real incident and he didn't make it up.

      He reported witnessing planes colliding on the flight deck.

He reported that 3-4 sailors on the Enterprise died from toxic fumes while using chemicals to clean the floors.

He reported that while onboard ship he knew of aircraft pilots who were always getting lost and would disappear.  He stated that these men were shot down and never seen again.  

He reported no recollection of being aboard the Bon Homme Richard noting large gaps of time where he was unable to recall where he was or anything that might have happened to him or around him.  

The diagnoses were PTSD, severe and chronic; panic disorder without agoraphobia; and polysubstance dependence in full sustained remission.  Ms. McDowell summarized her analysis noting that the Veteran was exposed to multiple traumas during his military service, witnessing and experiencing actual death, threatened death, and serious injury.  "His presenting symptoms are not personality related and are generally accounted for as a manifestation and consequence of posttraumatic stress disorder and panic and are not due to the physiological effects of a substance or general medical condition."

In light of the Veteran's recollections as noted in the aforementioned December 2008 mental health assessment from Ms. McDowell, the Board concludes that the appropriate sources should be asked to verify whether; an African American sailor drown during swimming instructions during his period of basic training; and, that during the Veteran's tour onboard the USS Enterprise, that a sailor was struck and killed by a snapped arresting cable.  

The Board also observes that a diagnosis of PTSD has been rendered.  However, the stressor upon which this diagnosis is based is unclear.  Notably, when requested to submit stressor information when his initial claim was filed, he gave no details regarding his alleged stressors.  He failed to respond to requests for stressor information in December 2007 and February 2008 requests for stressor information.  Subsequently, in March 2008 the RO made a formal finding of a lack of information required to document the claimed stressors.
In a May 2008 notice of disagreement, the Veteran requested that VA acquire a copy of the Smooth Logs from the USS Enterprise from October 1965 through May 1966 alleging that the logs would describe his stressors.
  
The Veteran also submitted a handwritten note dated July 2010 which contained a list of pilots from the USS Enterprise, Hancock, and Bon Homme Richard who were killed or reported missing during the Vietnam War and dates they were lost.  This was a list of pilots with not actual stressor information to connect the Veteran to these incidences.  

None of his providers specify a verifiable stressor or stressors upon which the diagnosis of PTSD was based.  As such, the Board determines that if a reported stressor is verified, a comprehensive VA examination should be carried out to determine whether PTSD is related to any such stressor or stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Department of the Navy and obtain information regarding the duties that the Veteran, a seaman apprentice E-2, would have performed onboard the USS Enterprise, Hancock, and Bon Homme Richard, during the period from February 1965 to September 1968.  Request assistance from the Department of the Navy to identify the location of the Veteran's unit and its activities during the identified period.  Any negative responses should be specifically noted.

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) and service department, to request copies of the Veteran's 201 Personnel File. If any records are located, they should be incorporated into the record.  If the records are found to be non-existent, this finding should be placed into the claims file.

3.  The RO/AMC should review the Veteran's 201 Personnel File to determine when and where he underwent basic training, and to determine his periods of service onboard the USS Enterprise, Hancock, and Bon Homme Richard.

4.  The RO/AMC should contact the Department of the Navy and NPRC to determine if an African American sailor drowned during swimming instructions during the Veteran's period of basic training; and, to determine if a sailor was struck and killed by a snapped arresting cable during the period the Veteran served onboard the USS Enterprise.

5.  Following the above, the RO/AMC should make a specific determination, based upon the complete record, with respect to whether the Veteran's claimed stressor or stressors are verified.  If it is determined that the record verifies the existence of such stressor(s), specify which in-service stressor(s) are established by the record.

6.  If, and only if, it is determined that the record verifies the existence of a stressor or stressors, the RO/AMC should schedule a VA psychiatric examination.  Specify for the examiner the specific stressor or stressors that are established by the record.  The examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. The complete claims folder and a copy of this REMAND must be made available to the examiner prior to the examination and the examiner must specify that the claims folder has been reviewed.

All necessary studies and/or tests should be performed. The examiner should be instructed to elicit from the Veteran his history of stressors and psychiatric symptomatology, and note that this has been considered in his or her report.

If a diagnosis of PTSD is made, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD, (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied, and (3) whether there is a link between the current symptomatology and the in-service stressor(s) found to be established by the record and found by the examiner to be sufficient to produce PTSD.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

A complete rationale for all opinions expressed should be provided in the examination report.

7.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

8.  The RO/AMC should readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


